Mr. Reggie Koch 36 Wesley Drive Sherwood, AR 72120
Dear Mr. Koch:
You have requested an Attorney General opinion, pursuant to A.C.A. §25-19-105(c)(3)(B), a section of the Arkansas Freedom of Information Act (A.C.A. § 25-19-101 et seq.) (FOIA), concerning the release of certain records.
You state that a request has been presented to the City of Sherwood for certain records in your personnel file. You have enclosed copies of the requested records for me to review. They are the following:
• Memorandum to the file from the Chief of Police, dated 8-20-95
• Memorandum to Reggie Koch from the Chief of Police, dated 11-8-99
• Letter from Reggie Koch to the Chief of Police, dated 8-31-95
• Memorandum to Reggie Koch from the Chief of Police, dated 1-10-01
You object to the release of these records, and state that you have never been suspended or terminated.
I am unable to respond to your request at this time, for three reasons.
First, it is my understanding that these records have already been released to the requestor, thus rendering your request moot.
Second, even if the records have not yet been released, there appear to be conflicting reports concerning whether you have been suspended or terminated. Because this issue directly impacts the releasability of the records, I cannot respond definitively until this issue has been clarified.
Third, it is my understanding that litigation is currently pending between you and the City of Sherwood. It is a longstanding policy of this office not to opine on matters that could be involved in on-going litigation. Because the matters reflected in these records could impact your litigation, I cannot at this time opine regarding their release.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General